1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    JUAN CARLOS MARTINEZ CASTRO
6
                               IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-233 TLN
                                                 )
10                   Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
                                                 )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                 )   TIME
                                                 )
12   JUAN CARLOS MARTINEZ                        )   Date: February 27, 2020
     CASTRO,                                     )   Time: 9:30 a.m.
13             Defendant.                        )   Judge: Hon. Troy L. Nunley
                                                 )
14                                               )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Justin Lee, attorney for Plaintiff, and Federal Defender Heather Williams, through Assistant
19   Federal Defender Hannah Labaree, attorney for defendant Juan Carlos Martinez Castro, and
20   Christopher Cosca, attorney for defendant Shannon Jeffries, that the previously-scheduled status
21   conference date of February 27, 2020, be vacated and the matter be set for status conference on
22   April 2, 2020 at 9:30 a.m, at the defendants’ request.
23          On January 14, 2020, the government produced 28 pages of paper discovery. Per
24   communication with counsel for the government on February 20, 2020, additional discovery is
25   forthcoming, in the form of photographs, audio recordings, and additional law enforcement
26   reports. Counsel for the defendants will require time to review the new discovery, conduct
27   independent investigation, and meet with their clients to review the material. Defense counsel
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                            -1-
1    believe that the failure to grant the above-requested continuance would deny them the reasonable
2    time necessary for effective preparation, taking into account the exercise of due diligence.
3           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
4    excluded from this order’s date through and including April 2, 2020, pursuant to 18 U.S.C.
5    §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
6    based upon continuity of counsel and defense preparation.
7           Counsel and the defendant also agree that the ends of justice served by the Court granting
8    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
9                                                  Respectfully submitted,
10   Dated: February 25, 2020                       HEATHER E. WILLIAMS
                                                    Federal Defender
11
                                                   /s/ Hannah Labaree
12                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
13                                                 Attorney for Defendant
                                                   Juan Carlos Martinez Castro
14
15   Dated: February 25, 2020                      /s/Christopher Cosca
                                                   CHRISTOPHER COSCA
16                                                 Attorney for Defendant
                                                   Shannon Jeffries
17
18
19   Dated: February 25, 2020                      MCGREGOR SCOTT
                                                   United States Attorney
20
                                                   /s/Justin Lee
21                                                 JUSTIN LEE
                                                   Assistant U.S. Attorney
22                                                 Attorney for Plaintiff
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                           -2-
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date of this order, up to and including April 2, 2020,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 27, 2020 status conference shall be continued until April 2, 2020, at 9:30
13   a.m.
14   Dated: February 25, 2020
15
16
                                                               Troy L. Nunley
17                                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue                            -3-
